          Case 1:20-cv-10810-RGS Document 30 Filed 01/21/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                       CIVIL ACTION NO. 20-10810-RGS

                           JONATHAN MONSARRAT

                                        v.

                                RON NEWMAN

                      MEMORANDUM AND ORDER ON
                     DEFENDANT’S MOTION TO DISMISS

                                January 21, 2021

STEARNS, D.J.

      Plaintiff Jonathan Monsarrat brings this action against Ron Newman,

alleging copyright infringement and defamation. Newman moves to dismiss

the case for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). For

the following reasons, the court will ALLOW defendant’s motion.

                               BACKGROUND

      The essential facts, drawn from the First Amended Complaint (FAC)

(Dkt # 9) and the material documents incorporated by reference,1 as viewed


      1 Monsarrat moves to strike or seal the exhibits that Newman offers
with his motion to dismiss. See Pl.’s Opp’n to Req. for Jud. Notice and Mot.
to Strike (Dkt # 21). While the court is not convinced that the documents
excerpted from Monsarrat’s 2013 and 2017 lawsuits have any material
bearing on its resolution of the instant motion, the court declines to strike or
seal these documents because they are matters of public record and are
incorporated by reference in the FAC. See FAC ¶¶ 11-12, 14, 26, 29-31. The
       Case 1:20-cv-10810-RGS Document 30 Filed 01/21/21 Page 2 of 12




in the light most favorable to the plaintiff as the nonmoving party, are as

follows. On April 4, 2017, the social networking site LiveJournal revised its

terms and conditions of service to comply with Russian law.              Because

Russian law permitted censorship of certain content, Newman, the

moderator of a Davis Square (Somerville, MA)-specific LiveJournal

community, decided to move the group to Dreamwidth, a social networking

site that was not subject to Russian censorship. On April 30, 2017, Newman

copied every post from the Davis Square LiveJournal community to

Dreamwidth. Monsarrat filed suit in this court on April 28, 2020, asserting

claims of copyright infringement and defamation related to the republication

of these posts. Newman moved to dismiss on December 14, 2020.

                                DISCUSSION

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp.




court also declines to strike or seal the Wikipedia entries for LiveJournal and
or Dreamwidth, both of which are directly cited by the FAC. See id. ¶¶ 7, 18.
Finally, the court declines to strike or seal the Dreamwidth post
reproductions or the original copyrighted LiveJournal post. The FAC refers
to these posts in several paragraphs, see id. ¶¶ 8, 10, 16, 20-21, 45-46, and
Monsarrat concedes in his opposition that they form the basis of (and thus
are necessary to a proper evaluation of) his claims, see Pl.’s Opp’n to Def.’s
Mot. to Dismiss at 8, 10, 16 (Dkt # 20).
                                         2
       Case 1:20-cv-10810-RGS Document 30 Filed 01/21/21 Page 3 of 12




v. Twombly, 550 U.S. 544, 570 (2007). Two basic principles guide the

court’s analysis. “First, the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.” Id.

“Second, only a complaint that states a plausible claim for relief survives a

motion to dismiss.” Id. at 679. A claim is facially plausible if its factual

content “allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. at 678.

            a. Copyright Infringement

      Monsarrat raises a copyright infringement claim against Newman

involving the republication of a comment he originally posted in the Davis

Square LiveJournal community in 2010, reproduced below.




Ex. G to Def.’s Mot. to Dismiss at 2; see also FAC ¶ 45. Monsarrat asserts

that Newman’s reproduction of this post on Dreamwidth in 2017 infringed

his intellectual property rights and entitles him to damages.        Newman

                                       3
       Case 1:20-cv-10810-RGS Document 30 Filed 01/21/21 Page 4 of 12




contends that Monsarrat has failed to state an actionable claim because the

allegations in the FAC establish his entitlement to a fair use defense.

      “Fair use ‘creates a privilege for others to use the copyrighted material

in a reasonable manner despite the lack of the owner’s consent.’” Soc’y of

Holy Transfiguration Monastery, Inc. v. Gregory, 689 F.3d 29, 59 (1st Cir.

2012), quoting Weissmann v. Freeman, 868 F.2d 1313, 1323 (2d Cir. 1989).

The Copyright Act codifies four non-exclusive factors relevant to the fair use

inquiry:

      (1) the purpose and character of the use, including whether such
      use is of a commercial nature or is for nonprofit educational
      purposes;

      (2) the nature of the copyrighted work;

      (3) the amount and substantiality of the portion used in relation
      to the copyrighted work as a whole; and

      (4) the effect of the use upon the potential market for or value of
      the copyrighted work.

17 U.S.C. § 107.

      Here, drawing all reasonable inferences in Monsarrat’s favor, the court

agrees that the FAC establishes Newman’s entitlement to a fair use defense

as a matter of law. As to the first factor, it is clear from the face of the FAC

(and from the plain text of the post and its reproduction, see Exs. G and H to

Def.’s Mot. to Dismiss; see also FAC ¶¶ 45-46), that Newman did not publish


                                       4
      Case 1:20-cv-10810-RGS Document 30 Filed 01/21/21 Page 5 of 12




the copyrighted post for the same purposes for which Monsarrat initially

created it. See Gregory, 689 F.3d at 59-60 (considering as part of the first

factor “whether and to what extent the new work is transformative, that is,

whether the new work merely supersedes the objects of the original creation

or whether it adds something new, with a further purpose or different

character, altering the first with new expression, meaning, or message”

(internal quotation marks omitted)), quoting Campbell v. Acuff-Rose Music,

Inc., 510 U.S. 569, 579 (1994). Monsarrat submitted the original post to

highlight LiveJournal’s harassment policy and demand deletion of other

posts on the community website which he viewed as violative.             The

Dreamwidth reproduction, on the other hand, was created solely for

historical and preservationist purposes.     See Bill Graham Archives v.

Dorling Kindersley Ltd., 448 F.3d 605, 609 (2d Cir. 2006) (finding that the

use of concert posters in a book on the history of the Grateful Dead served a

different purpose than the original purpose of “artistic expression and

promotion” because defendant used the concert posters “as historical

artifacts to document and represent the actual occurrence of Grateful Dead

concert events”); Stern v. Does, 978 F. Supp. 2d 1031, 1045 (C.D. Cal. 2011),

aff’d on other grounds sub nom. Stern v. Weinstein, 512 F. App’x 701 (9th

Cir. 2013) (finding that defendants’ forwarding by email of a copyrighted


                                     5
          Case 1:20-cv-10810-RGS Document 30 Filed 01/21/21 Page 6 of 12




post “conveyed the fact of the post rather than its underlying message” and

“thus had a substantially different purpose than the post itself”); cf. Kelly v.

Arriba Soft Corp., 336 F.3d 811, 819 (9th Cir. 2003) (finding that the use of

artistic images in thumbnail form “serve[d] a different function” than

“artistic expression” because the thumbnails were simply meant to

“improv[e] access to information on the internet”).         Monsarrat’s post,

moreover, was just one of several hundred posts copied by Newman and was

not used to promote traffic to the new website.2         See Harper & Row

Publishers, Inc. v. Nation Enters., 471 U.S. 539, 562 (1985) (noting that

“[t]he crux” of the analysis is “whether the user stands to profit from

exploitation of the copyrighted material without paying the customary

price”); cf. Haberman v. Hustler Mag., Inc., 626 F. Supp. 201, 211 (D. Mass.

1986) (finding that the first factor did not militate strongly against fair use

where a magazine reproducing plaintiff’s postcards “did not exploit the value

of [his] works in order to sell copies of its magazine” but instead reproduced

the works “as items inside the magazine in a regular feature section”).




      2 Posts on Dreamwidth in 2017 may have included references to the
reproduced post (and may have even hyperlinked to it), but there is no
allegation that the post itself was used to promote traffic to the Dreamwidth
community.
                                       6
       Case 1:20-cv-10810-RGS Document 30 Filed 01/21/21 Page 7 of 12




      Turning to the second factor, the “nature of the copyrighted work,” the

balance again tips in Newman’s favor.          The post largely repeats the

LiveJournal harassment policy, a factual matter, and the court cannot

reasonably infer under these circumstances that the warning in the final

paragraph, for contributors to delete their posts in light of this policy,

transformed otherwise factual matter into “a creative work enjoying broader

copyright protection.” See Nunez v. Caribbean Int’l News Corp., 235 F.3d

18, 23 (1st Cir. 2000). In any event, the post was published on a public

forum, so the “right of first publication” is not implicated. See id.

      The third factor, “the amount and substantiality of the portion used in

relation to the copyrighted work as a whole,” “focus[es] upon whether the

extent of . . . copying is consistent with or more than necessary to further the

purpose and character of the use.” Id. at 24 (internal quotation marks and

citations omitted); see also Haberman, 626 F. Supp. at 212 (“[I]t has long

been recognized that a commentator may fairly reproduce as much of the

original, copyrighted work as is necessary to his proper purpose.”). This

factor is neutral.   Newman copied Monsarrat’s post in full, but a full

reproduction is consistent with historical and preservationist purposes.

      Finally, the fourth factor, “the effect of the use upon the potential

market for or value of the copyrighted work” – “the single most important


                                       7
       Case 1:20-cv-10810-RGS Document 30 Filed 01/21/21 Page 8 of 12




element of fair use,” Harper & Row, 471 U.S. at 566 – weighs against

Monsarrat. There is no plausible market for the copyrighted post and thus

no likelih0od that Newman’s reproduction could have any harmful market

consequences. See Gregory, 689 F.3d at 64 (noting that the fourth factor

requires the court “to consider both (1) the degree of market harm caused by

the alleged infringer’s actions, and (2) ‘whether unrestricted and widespread

conduct of the sort engaged in by the defendant . . . would result in a

substantially adverse impact on the potential market for the original’”

(alterations in original)), quoting Campbell, 510 U.S. at 590.

     In sum, because it is clear from the face of the FAC that three out of the

four fair use factors favor Newman and that the remaining factor can at best

be deemed neutral, the court finds Newman entitled to the fair use defense

as a matter of law. It accordingly allows the motion to dismiss the copyright

infringement claim.

           b. Defamation

     Monsarrat also raises a defamation claim against Newman based on

his republication of certain posts from the Davis Square LiveJournal

community on Dreamwidth. Newman argues that the Communications

Decency Act (CDA), 47 U.S.C. § 230, bars this claim.




                                      8
          Case 1:20-cv-10810-RGS Document 30 Filed 01/21/21 Page 9 of 12




      Section 230 of the CDA provides, in relevant part, that “[n]o provider

or user of an interactive computer service shall be treated as the publisher or

speaker of any information provided by another information content

provider” and that “[n]o cause of action may be brought and no liability may

be imposed under any State or local law that is inconsistent with this

section.” §§ 230(c)(1), 230(e)(3). Because immunity under Section 230 is

an affirmative defense for which Newman bears the burden of proof, the

court may only grant his motion to dismiss if his entitlement to the defense

is apparent from the face of the FAC. See Small Justice LLC v. Xcentric

Ventures LLC, 873 F.3d 313, 322 (1st Cir. 2017). In other words, the factual

allegations in the FAC must definitively establish that (1) Newman “is a

‘provider or user of an interactive computer service’; (2) the claim is based

on ‘information provided by another information content provider’; and (3)

the claim would treat [Newman] ‘as the publisher or speaker’ of that

information.” See Universal Commc’n Sys., Inc. v. Lycos, Inc., 478 F.3d 413,

418 (1st Cir. 2007).

      The FAC pleads that Newman is a user of an interactive computer

service,3 see FAC ¶¶ 18, 20, and the defamation claim indisputably seeks to


      3 Monsarrat implies that qualification as a provider or user of an
interactive computer service is inconsistent with qualification as an
information content provider. See Pl.’s Opp’n to Def.’s Mot. to Dismiss at 8.
                                    9
      Case 1:20-cv-10810-RGS Document 30 Filed 01/21/21 Page 10 of 12




treat Newman as the publisher of the cited statements.              Newman’s

entitlement to immunity thus hinges on whether the complaint establishes

that he acted as an information content provider with respect to the

dissemination of the allegedly defamatory statements.

      An “information content provider” is “any person or entity that is

responsible, in whole or in part, for the creation or development of

information provided through the Internet or any other interactive computer

service.” 47 U.S.C. § 230(f)(3). Here, Monsarrat fails to plausibly allege that

Newman participated in the creation or development of the allegedly

defamatory statements.      Indeed, in his opposition, he concedes that

“Newman did not originally compose or write any of the original defamatory

statements” but instead merely “copie[d] . . . defamatory statements

published many years ago.” Pl.’s Opp’n to Def.’s Mot. to Dismiss at 11; see

also FAC ¶¶ 8, 10, 16, 20-21. His argument for liability relies on Newman

having taken “ownership of the collection of defamatory speech” by

republishing the statements on “an entirely different website.” See FAC ¶ 23;




But these are separate inquiries. Nothing prevents a provider or user of an
interactive computer service from also serving as an information content
provider with respect to certain statements. See, e.g., Carafano v.
Metrosplash.com, Inc., 339 F.3d 1119, 1125 (9th Cir. 2003). The CDA merely
states that the provider or user of an interactive computer service is not
entitled to immunity if it acts as an information content provider.
                                        10
      Case 1:20-cv-10810-RGS Document 30 Filed 01/21/21 Page 11 of 12




see also Pl.’s Opp’n to Def.’s Mot. to Dismiss at 11 (“In his 2017 post on the

Dreamwidth website it was Newman alone who voluntarily provided the

content, i.e., a compilation of copies of those defamatory statements

published many years ago.”). But this is no basis on which the court can

impose liability.4   As another session of this court recently observed,

“[r]epublishing an already-existing user-submitted comment, without

altering the content of that comment, does not materially contribute to its

allegedly defamatory nature.” See Ayyadurai v. Floor64, Inc., 270 F. Supp.

3d 343, 368 (D. Mass. 2017); see also Kimzey v. Yelp! Inc., 836 F.3d 1263,

1268 (9th Cir. 2016) (granting a motion to dismiss where “[a] careful reading

of the complaint reveals that Kimzey never specifically alleged that Yelp

authored or created the content of the statements posted under the aegis of

Sarah K, but rather that Yelp adopted them from another website and

transformed them into its own stylized promotions on Yelp and Google”);

Jones v. Dirty World Entm’t Recordings LLC, 755 F.3d 398, 415-417 (6th

Cir. 2014) (finding that a website operator did not become an information

content provider of allegedly defamatory statements provided by third

parties merely by publishing those statements on his website). The court




     4 That the posts remained accessible on LiveJournal has no bearing on
the court’s analysis.
                                    11
      Case 1:20-cv-10810-RGS Document 30 Filed 01/21/21 Page 12 of 12




accordingly allows the motion to dismiss Monsarrat’s defamation claim

under the CDA.

                                 ORDER

     For the foregoing reasons, the motion to dismiss is ALLOWED. The

Clerk will enter judgment for defendant Newman and close the case.

                                  SO ORDERED.

                                  /s/ Richard G. Stearns_ _____
                                  UNITED STATES DISTRICT JUDGE




                                    12
